DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (2018/0281413) (hereinafter Mizuno et al.).
Regarding Claim 1, Mizuno et al. teaches a liquid discharge head (1, Fig. 3), comprising: a channel member (11, Fig. 3) in which a plurality of individual channels (11s2, Fig. 3) and a common channel (11s1, Fig. 3) are formed, the channel member (11) including: a first plate (11e, Fig. 3) including a plurality of nozzles (11n, Fig. 3) [Paragraphs 0026-0027]; and a second plate (11a/11c, Fig. 3) including a first surface (see Fig. 3) and a second surface (see Fig. 3) at a side opposite to the first surface (see Fig. 3), the second surface (see Fig. 3) being joined to the first plate (11e), wherein the .
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 2, 4-6 is the inclusion of the limitation of a liquid discharge head that includes a second plate that includes a groove around a first recesses in a first surface.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.



The primary reason for the allowance of claim(s) 3 is the inclusion of the limitation a liquid discharge head that includes a channel member includes a first, second, and third plate, wherein the third plate includes a third and fourth surface, which is opposite the third surface, the fourth surface of the third plate is joined to the first surface of the second plate and covers first recesses to define communication channels, and wherein the third plate includes a groove around the first recess in the fourth surface.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation a liquid discharge head that includes a first, second, and third plate, wherein the third plate includes a third and fourth surface, which is opposite the third surface, the fourth surface of the third plate is joined to the first surface of the second plate, the fourth surface of the third plate is joined to the first surface of the second plate and covers first recesses to define communication channels, wherein the second plate includes a first groove around the first recesses in the first surface and a third plate includes a second groove around the first recess in the fourth surface, and wherein the first groove does not overlap the second groove in a direction that is orthogonal to the first surface.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853